Per Curiam.
The appeal is from an order denying a new trial after a verdict finding appellant guilty of selling intoxicating liquors contrary to law. The assignments of error challenge only the sufficiency of the evidence to support the verdict. There were only two witnesses produced concerning the sale. The prosecuting witness, a private detective employed by the county attorney, and defendant. Assuming both to be interested witnesses, it was nevertheless for the jury to determine who was telling the *99truth. That a witness is a detective and has been employed by the state to ascertain whether the liquor laws have been violated, does not justify the court in holding as a matter of law that his testimony is not worthy of credence. Some other points made in the brief, but not based on any assignment of error, need not be mentioned, for they are without merit.
Order affirmed.